           Case 1:20-cv-08945-JPO Document 42 Filed 04/01/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


                                                               )
    JAVELIN GLOBAL COMMODITIES (UK)                            )    Case No. 1:20-cv-08945-JPO
    LTD,                                                       )
                                                               )
                                    Plaintiff,                 )
                                                               )
                           v.                                  )
                                                               )
    MERIDA NATURAL RESOURCES LLC,                              )
                                                               )
                                    Defendant.                 )
                                                               )


                                         CONSENT JUDGMENT

        Plaintiff Javelin Global Commodities (UK) Ltd (“Javelin”) having filed a Verified

Complaint [Doc 1] and Verified Amended Complaint [Doc 10] and Defendant Merida Natural

Resources LLC (“Merida”) having filed its Verified Answer [Doc 15] thereto; and upon the

allegations thereof and the documents attached thereto; and Defendant having (a) consented to the

Court’s jurisdiction over the Defendant and the subject matter of this action, (b) consented to entry

of this Judgment; (c) waived findings of fact and conclusions of law, and (d) waived any rights to

a jury trial and appeal from this Judgment:

        The Parties have stipulated and agreed as follows:

        A.       Under and pursuant to that certain Guaranty and Security Agreement dated June

28, 2019 (as the same has been amended through the date hereof, the “Security Agreement”)), 1 (a)




1
 Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
Security Agreement (a copy of the Security Agreement is attached to the Complaint as Exhibit A [Doc 10-1]) and the
documents referenced therein.
                                                        1
            Case 1:20-cv-08945-JPO Document 42 Filed 04/01/21 Page 2 of 5




Merida granted Javelin a lien and security interest in the AMCI Conuma Periodic Payments, (b)

Javelin properly perfected that lien and security interest, and, therefore, (c) Javelin has valid,

perfected, and enforceable liens in the AMCI Conuma Periodic Payments and/or the proceeds

thereof, subject to the prior lien of Bay Point Capital Partners II, LP under the Amended and

Restated Loan and Security Agreement dated as of May 31, 2019.

       B.       Under and pursuant to the Security Agreement, Merida granted Javelin an

irrevocable power of attorney and designated and appointed Javelin as its attorney-in-fact with

authority to take various actions designed to allow Javelin to protect its interest in the collateral

Merida granted to it, including, without limitation, the rights to (a) demand, collect, settle,

compromise and adjust, and give discharges and releases concerning the AMCI Conuma Periodic

Payments and (b) commence and prosecute any actions, including an arbitration action, each for

the purposes of collecting the AMCI Conuma Periodic Payments and enforcing any other right in

respect thereof.

       C.       The irrevocable power of attorney granted under the Guaranty and Security

Agreement is valid and enforceable.

       D.       Javelin properly exercised its power of attorney by (a) notifying Merida of the

existence and continuation of Events of Default under the Security Agreement and the exercise of

the power of attorney and (b) initiating the arbitration action against AMCI Euro-Holdings B.V.

on Merida’s behalf.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.       Merida and its related parties, including Thomas M. Clarke, Clarke Investments,

LLC, Blue Ridge Natural Resources, LLC, and VCLF Land Trust, Inc. (the “Clarke Parties”), and

each of their respective affiliates, employees, attorneys, agents, and representatives shall be
                                                 2
             Case 1:20-cv-08945-JPO Document 42 Filed 04/01/21 Page 3 of 5




permanently enjoined from (a) negotiating or otherwise communicating with AMCI Euro-

Holdings B.V. (or its successors or assignees), Bay Point Capital Partners II, LP (or its successors

or assignees) (“Bay Point”), the McCoy Entities, and the Canada Revenue Agency with respect to,

as the case may be, (1) the Conuma SPA, including, without limitation, the AMCI Conuma

Periodic Payments,      (2) the Bay Point Facility, including, without limitation, Defendant’s

obligations to Bay Point, (3) the McCoy Settlement Agreement, including, without limitation, the

McCoy Settlement Cash Proceeds and the McCoy Settlement Conuma Proceeds, and/or (4)

Defendant’s obligations to the Canada Revenue Agency, (b) compromising, settling, adjusting,

discharging, or otherwise altering or affecting (1) the Conuma SPA, including, without limitation,

the AMCI Conuma Periodic Payments and the payment thereof into the escrow agreement with

Bay Point and, upon payment of Bay Point in full, through this agreement, (2) the Bay Point

Facility, including, without limitation, Defendant’s obligations to Bay Point, (3) the McCoy

Settlement Agreement, including, without limitation, the McCoy Settlement Cash Proceeds and

the McCoy Settlement Conuma Proceeds, or any of their respective rights vis-à-vis AMCI, Bay

Point, and/or the McCoy Entities, and/or (4) Defendant’s obligations to the Canada Revenue

Agency and (c) selling, assigning, encumbering, or otherwise transferring its or their rights, claims,

or interests under the Conuma SPA, the Bay Point Facility, and the McCoy Settlement Agreement,

without the express written consent of Plaintiff, until all of the obligations to Plaintiff shall have

paid in full.

        2.       The Court shall retain jurisdiction over this case until termination of this Consent

Judgment for the purpose of resolving disputes arising under this Consent Judgment, entering

orders modifying this Consent Judgment, or effectuating or enforcing compliance with the terms

of this Consent Judgment.

                                                  3
            Case 1:20-cv-08945-JPO Document 42 Filed 04/01/21 Page 4 of 5




       3.       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules

of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

       DATED:          April 1, 2021                 The Clerk is directed to close Dkt, No. 39 and to
                       New York, New York            close this case. So ordered.


                                              ____________________________________
                                              _____ HON. J. PAUL OETKEN
                                                   United States District Judge


CONSENTS:




__________________________
Kevin W. Barrett
BAILEY & GLASSER LLP
209 Capitol Street
Charleston, WV 25301

       -and-




                                                 4
          Case 1:20-cv-08945-JPO Document 42 Filed 04/01/21 Page 5 of 5




137 Betsy Brown Road
Port Chester, NY 10573
T: (304) 345-6555
F: (304) 342-1110
kbarrett@baileyglasser.com

Attorneys for the Plaintiff




_________________________
Timothy E. Dixon, Esquire
9801 Michaels Way
Ellicott City, Maryland 21042
(410)608-9599 (voice)
(443)836-9161 (fax)
timothy.dixon@clarkeinvestments.com

Counsel for the Defendant




                                        5
